Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1 and 5, the instant specification discloses only one embodiment in which the number of gas ejections is increased such that is supports the limitations of claims 1 and 5,“wherein the second number of times is greater than the first number of times”, at paragraph 0087. 
Paragraph 0087 reads: “[0087] While the vehicle 50 is travelling, dirt sometimes rolls as the vehicle 50 travels, so that the vehicle 50 gets an object on the lens of the camera C more frequently than while being parked. Thus, the control portion 120 causes the number of times of ejection based on the activation signal detected for a second time or later to be greater than the number of times of ejection based on the activation signal detected for a first time.” 
However, that embodiment is directed to a time period after the control portion 120 (i.e. “microcomputer”) has changed from initial control to normal control [para. 0084, “t5”] and therefore does not support the claimed subject matter (“when the microcomputer receives an ejection instruction, when…the microcomputer is instructing the gas ejection to eject a first number of times” of claim 1; and “upon receipt of an ejection instruction when the power to the accessories is in the on state and the gas is being ejected the first number of times” of claim 5) which is directed to the time period comprising initial control (e.g., when the ACC power is turned ON) [para. 0073]. See Fig. 7, reproduced below, which shows the activation signal originating from ACC power being turned on and thereafter terminating at t5. During this period of initial control (t1-t5), for example when “the ejection instruction is due to movement of the shift mechanism to a reverse position” (i.e., claim 3), the control method results in no ejection at t3—let alone, a greater number of ejections. 
    PNG
    media_image1.png
    506
    587
    media_image1.png
    Greyscale

Reproduction of instant Figure 7.
Claims 2-4 are rejected as being dependent up on a rejected base claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: a gas compressor. Applicant has not claimed the compressor as part of the gas ejection apparatus, but the Specification teaches that this component is required and therefore an essential element of the apparatus. Since Applicant is claiming language that relates to controlling the compressor, Applicant should directly claim the compressor.
As to claim 1, the limitation in line 7, “when the microcomputer receives an ejection instruction”, is unclear as to where the “ejection instruction” is received from (i.e., where the ejection instruction originates) and how the instruction is received since the claimed apparatus includes only a gas ejection apparatus and a microcomputer, and therefore renders the claim indefinite. 
 Further as to claim 1, the limitation “when the microcomputer receives an ejection instruction, when the power to be accessories is in the on state and the microcomputer is instructing the gas ejection apparatus to eject the gas the first number of times, instruct the gas ejection apparatus to eject the gas a second number of times” is ambiguous, which renders the claim indefinite. The limitation is ambiguous as to whether: i) the gas ejection apparatus ejects the gas the first number of times before instructing the apparatus to eject the gas a second number of times; or ii) the gas ejection apparatus only ejects the gas a second number of times. 
Further, it is unclear if the “the microcomputer is instructing the gas ejection apparatus to eject the gas the first number of times”: i) is the instruction that resulted from power to the accessories being turned to an on state from an off state (i.e., “instruct the gas ejection apparatus to eject the gas a first number of times when power to the accessories is turned to an on state from an off state”); or ii) can be a different instruction resulting from another condition or signal (e.g., reverse gear or operation signal). 
Further as to claim 1, the limitation in lines 7-8, “when the power to be accessories is in the on state”, is unclear and therefore renders the claim indefinite. It appears the limitation should read “when the power to the accessories is in the on state”, and has been interpreted as such for the purposes of examination.
Claims 2-4 are rejected as being dependent upon rejected base claim 1. 
As to claim 5, the limitation “upon receipt of an ejection instruction when the power to the accessories is in the on state and the gas is being ejected the first number of times, ejecting the gas a second number of times” is ambiguous and therefore renders the claim indefinite. The limitation is ambiguous as to whether: i) the gas ejection apparatus ejects the gas the first number of times before instructing the apparatus to eject the gas a second number of times; or ii) the gas ejection apparatus only ejects the gas a second number of times. 
Further, the limitation “upon receipt of an ejection instruction when the power to the accessories is in the on state and the gas is being ejected the first number of times” is unclear as to whether: i) the gas is being ejected the first number of times is a result from power to the accessories being turned to an on state from an off state (i.e., “ejecting the gas a first number of times when power to the accessories is turned from an off state to an on state”); or ii) the gas being ejected the first number of times can be a result from a different ejection instruction resulting from another condition or signal (e.g., reverse gear or operation signal). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited reference to Otomi (US 20180141523 A1) is cited to show a gas ejection apparatus and control method thereof for removing extraneous matter from a vehicle camera, which initiates cleaning when the camera is turned on, and when the camera is operated [Abstract; Figs. 3-5], but fails to explicitly disclose ejecting the gas when power to the accessories is turned to an on state from an off state. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713